AMENDMENT TO THE ADVISORS SERIES TRUST TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT dated as of the 3rd day of December, 2015, to the Transfer Agent Servicing Agreement, dated as of June 8, 2006, as amended (the “Agreement”), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the “Trust”) on behalf of its separate series listed on Amended Exhibit U attached hereto (as amended from time to time) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into a Transfer Agent Servicing Agreement; and WHEREAS, the parties desire to amend the listed series of the Trust to add the O’Shaughnessy Market Leaders Value Fund and the O’Shaughnessy Small Cap Value Fund; and WHEREAS, Section 12 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit U is hereby superseded and replaced with Amended Exhibit U attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/ Douglas G. Hess By: /s/ Michael R. McVoy Printed Name: Douglas G. Hess Printed Name: Michael R. McVoy Title:President Title: Executive Vice President O’Shaughnessy 1 Amended Exhibit U to the Advisors Series Trust Transfer Agent Servicing Agreement Name of Series O’Shaughnessy Small/Mid Cap Growth Fund O’Shaughnessy Enhanced Dividend Fund O’Shaughnessy All Cap Core Fund O’Shaughnessy Global Equity Fund O’Shaughnessy Emerging Markets Fund O’Shaughnessy International Equity Fund O’Shaughnessy Market Leaders Value Fund O’Shaughnessy Small Cap Value Fund Multiple Series Trust TRANSFER AGENT & SHAREHOLDER SERVICES ACCOUNT SERVICES FEE SCHEDULE at June, 2010 Annual Service Charges to the Fund* ■ Base Fee Per Fund (first fund) $ /year ■ Additional Classes Base Fee/CUSIP $ /year ■ NSCC Level 3 Accounts $ /open account ■ Direct Accounts $ /open account ■ Closed Accounts $ /closed account Activity Charges ■ Manual Shareholder Transaction $ /transaction ■ Omnibus Account Transaction $ /transaction ■ Correspondence $ /item ■ Telephone Calls $ /minute ■ Voice Response Calls $ /call Implementation Charges ■ First CUSIP $ /fund group setup ■ Subsequent CUSIPs $ /each additional CUSIP Out-Of-Pocket Expenses Including but not limited to telephone toll-free lines, call transfers, mailing, sorting and postage, stationery, envelopes, programming, service/data conversion, AML verification services, special reports, insurance, record retention, processing of literature fulfillment kits, microfilm, microfiche, proxies, proxy services, lost shareholder search, disaster recovery charges, ACH fees, Fed wire charges, NSCC charges, data communication and implementation charges, travel, training, and all other out-of-pocket expenses. Additional Services Available but not included above are the following services- Expedited CUSIP setup, FAN Web shareholder e-commerce, Vision intermediary e-commerce, FAN Mail electronic data delivery, sales reporting data warehouse, investor e-mail services, literature fulfillment, lead conversion reporting, 12b-1 aging, Same Day Cash Flow System, and Short-Term Trader reporting. No advisor signature required on these transfer agent fee schedules as the fees are not changing at December 3, 2015. O’Shaughnessy 2 Amended Exhibit U to the Advisors Series Trust Transfer Agent Servicing Agreement TRANSFER AGENT & SHAREHOLDER SERVICES SUPPLEMENTAL SERVICES - E-COMMERCE SERVICES FEE SCHEDULE at June, 2010 FAN WEB Shareholder internet access to account information and transaction capabilities through a transparent link at the fund group web site.Shareholders access account information, portfolio listing fund family, transaction history, purchase additional shares through ACH, etc. ■
